Name: Commission Implementing Regulation (EU) 2015/1980 of 4 November 2015 correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: trade policy;  international trade;  trade;  foodstuff;  cooperation policy
 Date Published: nan

 5.11.2015 EN Official Journal of the European Union L 289/6 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1980 of 4 November 2015 correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex IV to Commission Regulation (EC) No 1235/2008 (2), as last amended by Commission Implementing Regulation (EU) 2015/931 (3), lists Kiwa BCS Ã ko-Garantie GmbH as a recognised control body for product category D for South Korea, despite this recognition having been withdrawn by Commission Implementing Regulation (EU) 2015/131 (4) following the inclusion of the Republic of Korea in Annex III to Regulation (EC) No 1235/2008. Since the Republic of Korea is listed as a recognised third country in Annex III to Regulation (EC) No 1235/2008 for product category D, including for the processing of imported ingredients, Kiwa BCS Ã ko-Garantie GmbH cannot be recognised for the Republic of Korea for that product category under Article 10(2)(b) of that Regulation. The recognition for product category D should therefore be deleted from Annex IV. To ensure consistency with the terms used in Implementing Regulation (EU) 2015/131, South Korea should be replaced by Republic of Korea in the remaining recognitions for Kiwa BCS Ã ko-Garantie GmbH. (2) The recognition of Kiwa BCS Ã ko-Garantie GmbH for product categories A, D and F for Guinea-Bissau granted previously by Commission Implementing Regulation (EU) No 1287/2014 (5) does not appear in the table in Annex IV to Regulation (EC) No 1235/2008, although the recognition of that control body for that country has not been withdrawn. This recognition should therefore be reinserted in Annex IV. (3) Since Annex IV to Regulation (EC) No 1235/2008 as amended by Implementing Regulation (EU) 2015/931 also contains certain errors in relation to the code numbers, those errors should be corrected as well. The code numbers for Bosnia and Herzegovina for the control body Abcert AG, for CÃ ´te d'Ivoire for the control body Istituto Certificazione Etica e Ambientale and for Kazakhstan and Kyrgyzstan for the control body Organic Standard should therefore be corrected. At the same time it is appropriate to correct an error in relation to the code number for Kyrgyzstan for the control body Bio.inspecta AG, made by Commission Implementing Regulation (EU) No 355/2014 (6). (4) Annex IV to Regulation (EC) No 1235/2008 should therefore be corrected accordingly. (5) In the interests of clarity and legal certainty, these corrections should be made without delay. This Regulation should therefore enter into force on the day following that of its publication in the Official Journal of the European Union. However, for certain corrections made by this Regulation in respect of errors in Implementing Regulation (EU) 2015/931, it is appropriate that they apply retroactively from the date of entry into force of this Regulation. (6) The provisions of this Regulation are in accordance with the opinion of the regulatory committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 1235/2008 is corrected in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Points (1), (3), (4)(b) and (5) of the Annex shall apply from 8 July 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (3) Commission Implementing Regulation (EU) 2015/931 of 17 June 2015 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 151, 18.6.2015, p. 1). (4) Commission Implementing Regulation (EU) 2015/131 of 26 January 2015 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 23, 29.1.2015, p. 1). (5) Commission Implementing Regulation (EU) No 1287/2014 of 28 November 2014 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 348, 4.12.2014, p. 1). (6) Commission Implementing Regulation (EU) No 355/2014 of 8 April 2014 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 106, 9.4.2014, p. 15). ANNEX Annex IV to Regulation (EC) No 1235/2008 is corrected as follows: (1) In the entry relating to Abcert AG, in point 3, the row for Bosnia and Herzegovina is replaced by the following: Bosnia and Herzegovina BA-BIO-137 x   x   (2) In the entry relating to Bio.inspecta AG, in point 3, the row for Kyrgyzstan is replaced by the following: Kyrgyzstan KG-BIO-161 x   x   (3) In the entry relating to Istituto Certificazione Etica e Ambientale, in point 3, the row for CÃ ´te d'Ivoire is replaced by the following: CÃ ´te d'Ivoire CI-BIO-115 x   x   (4) In the entry relating to Kiwa BCS Ã ko-Garantie GmbH, point 3 is amended as follows: (a) the row for South Korea is replaced by the following: Republic of Korea KR-BIO-141 x  x  x  (b) the following row is inserted: Guinea-Bissau GW-BIO-141 x   x  X (5) In the entry relating to Organic Standard, point 3 is amended as follows: (a) the row for Kazakhstan is replaced by the following: Kazakhstan KZ-BIO-108 x   x   (b) the row for Kyrgyzstan is replaced by the following: Kyrgyzstan KG-BIO-108 x   x  